Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102b as being anticipated by Mueller et al. (US 6,140,897).
	Regarding claim 1, Mueller discloses a circuit breaker comprising:
a base (12), 
a pair of separable contacts (28, 30) coupled to said base (12), and 
a trip bar (150) coupled to said base (12) and being structured to trip open said pair of separable contacts (28, 30), 
said trip assembly (see the drawing below) comprising: 
a housing member (see the drawing below) structured to be coupled to said base (12); and 
a lockout assembly (see the drawing below) comprising an actuation member (75) and a locking member (186) each coupled to said housing member (see the drawing below), 
said actuation member (75) being configured to engage said trip bar (150) in order to trip open said pair of separable contacts (28, 30);
wherein said lockout assembly (see the drawing below) is structured to move between a FIRST position corresponding to said separable contacts (28, 30) being in a closed position, and a SECOND position corresponding to said separable contacts (28, 30) being in an open position, and 
wherein, when said lockout assembly (see the drawing below) is in the SECOND position, said locking member (186) engages said actuation member (75) in order to maintain said separable contacts (28, 30) in the open position (see col. 11, lines 40-62, figs. 26-28).
	Regarding claim 13, Mueller discloses:
a base (12); 
a pair of separable contacts (28, 30) coupled to said base (12); 
a trip bar (150) coupled to said base (12) and being structured to trip open said pair of separable contacts (28, 30); and 
a trip  assembly (see the drawing below) comprising: a housing member (see the drawing below) coupled to said base (12), and
a lockout assembly (see the drawing below) comprising an actuation member (75) and a locking member (186) each coupled to said housing member (see the drawing below), 
said actuation member (75) being configured to engage said trip bar (150) in order to trip open said pair of separable contacts (28, 30); 
wherein said lockout assembly (see the drawing below) is structured to move between a FIRST position corresponding to said separable contacts being in a closed position, and a SECOND position corresponding to said separable contacts (28, 30) being in an open position, and 
wherein, when said lockout assembly (see the drawing below) is in the SECOND position, said locking member (186) engages said actuation member (75) in order to maintain said separable contacts (28, 30) in the open position (see col. 11, lines 40-62, figs. 26-28).

    PNG
    media_image1.png
    276
    524
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/15/22 with respect to claims 1 and 13 have been fully considered but they are not persuasive. 
In the 	REMARKS:
	Pages 2 and 3, applicant argued that:
	“It is noted, however, that this passage of Mueller includes no disclosure whatsoever of the concept of "wherein, when said lockout assembly is in the SECOND position, said locking member engages said actuation member in order to maintain said separable contacts in the open position" (emphasis added).”
This argument is not found to be persuasive, because the claim limitations merely recite, “when said locking member engages said actuation member in order to maintain said separable contacts in the open position".  Mueller clearly discloses the element “186” is equated to the claimed “locking member “142” of the applicant” engages element 75.  It is inherent when the circuit breaker is in the trip position, it maintains the open contacts.  Since the claim does not further define “what it means and how long it would maintain the separable contacts in the open position”, the trip position of Mueller meets the scope of the claimed limitations.
Allowable Subject Matter
Claims 2-12 and 14-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the trip assembly comprising:
Claim 2: the actuation member has a first retention feature; wherein said locking member has a second retention feature; and wherein, when said lockout assembly is in the FIRST position, said first retention feature engages said second retention feature in order to maintain said locking member in the FIRST position.  
Claim 14: said lockout assembly further comprises a driving member and a plunger extending outwardly from said driving member; wherein said driving member is coupled to said housing member; wherein said plunger engages said actuation member; and wherein, when said lockout assembly moves from the FIRST position toward the SECOND position, said driving member drives said plunger, thereby pulling a portion of said actuation member toward said driving member.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
April 5, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837